Harris, J.
There seems to be some discrepancy in the several acts of the Legislature touching the issue and service of certiorari. Uniformity would probably have been better, but that is matter of Legislative will. We have no power to disregard a plain provision of law, definite and unambiguous, and furnishing no opening for construction, so as to reconcile apparently contradictory provisions. It is enough to say that when a certiorari is sued out on the decision of the right of possession under a possessory-warrant by a County-Judge, it must be sued out within the time prescribed by the act creating the County-Courts, and not otherwise; that by failure to conform to those aets the party here has lost the benefit which the law allowed him upon compliance with its provisions. /
Judgment affirmed.